UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1266


CHRISTOPHER A. ODOM,

                Plaintiff - Appellant,

          v.

STEPHEN RYAN; JUDGE ARTHUR MCFARLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Patrick Michael Duffy, Senior
District Judge. (3:09-cv-03271-PMD)


Submitted:   July 22, 2010                 Decided:    July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher A. Odom appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.    § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Odom v.

Ryan, No. 3:09-cv-03271-PMD (D.S.C. Feb. 4, 2010).                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in     the   materials    before   the    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2